Citation Nr: 1210225	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  03-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a hip disorder, claimed as secondary to a low back disorder.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, adjustment reaction, anxiety and a depressive disorder.

6.  Entitlement to service connection for blockage in the heart.

7.  Entitlement to service connection for bilateral refractive error and presbyopia/dry eye/cataracts/diabetes with no diabetic retinopathy, claimed as loss of right eyesight.

8.  Entitlement to service connection for stroke, claimed as short term memory loss.

9.  Entitlement to service connection for left foot paralyzed, claimed as unable to walk without a cane. 


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2002 (neck, back, hip, diabetes mellitus) and June 2004 (psychiatric) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before a Decision Review Officer (DRO) in June 2003.  He subsequently testified before the undersigned Veterans Law Judge in March 2005.  Transcripts of the hearings are of record.  

The Veteran's acquired psychiatric disorder claim on appeal was characterized by the RO as only a claim for service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  

A review of the claims file shows that the Veteran has been diagnosed with PTSD, major depressive disorder, adjustment reaction, anxiety and a depressive disorder. The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, his claim is properly characterized broadly as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, adjustment reaction, anxiety and a depressive disorder.

In a May 2008 decision, the Board denied the Veteran's claims for service connection for diabetes mellitus and PTSD.  The claims for service connection claims for neck, low back and hip disorders were remanded for further development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In April 2009, the Court vacated in part and remanded the case pursuant to a Joint Motion for Partial Remand filed by the parties.  The Court indicated that as to the Veteran's claims for diabetes mellitus and PTSD, these issues needed to be remanded to the RO for further development.  


The development requested in the May 2008 BVA Remand included obtaining hospitalization records from the Navy Regional Medical Center in Newport, Rhode Island and an additional VA examination if additional service treatment records were obtained.  The June 2010 BVA Remand included obtaining outstanding VA treatment records and also contacting the Marine Corps Historical Center (MCHC) to corroborate the Veteran's assertions that his unit or battalion was stationed in Vietnam for various time periods.  The Board finds that the requested development has been completed.  

The issues of entitlement to service connection for a hip disorder, an acquired psychiatric disorder, blockage in the heart, a bilateral eye disorder, the residuals of a stroke and left foot paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's neck disorder had its onset in service or is otherwise etiologically related his active service.

2.  A chronic low back disorder was not shown in service, arthritis of the lumbar spine was not shown within one year of service discharge, and the competent and credible evidence is against the finding that any current disability of the lumbar spine is related to the Veteran's active service or any incident related thereto.

3.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era; and, he has not presented any credible evidence of in-service exposure to herbicide agents.  

4.  Diabetes mellitus was not present in service or until many years after service and there is no competent evidence of a causal connection between the Veteran's diabetes mellitus and military service or any incident therein.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  A low back disorder was not incurred in or aggravated by active duty service nor may degenerative joint disease of the lumbar spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Diabetes mellitus was not incurred in or aggravated by active duty, nor may the Veteran's diabetes mellitus be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the Veteran's service connection claim for a cervical spine disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As for the claims for service connection for a low back disorder and diabetes mellitus, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in September 2001 and February 2002 that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in April 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the April 2006 notice, the matters were readjudicated in a September 2007 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  Records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran also submitted private treatment records and personal statements in support of his appeal.  Specific development has also been carried out as per the direction of the United States Court of Appeals for Veterans Claims (Court).  Notably, an exhaustive search of records through the MCHC has been conducted in effort to help verify whether the Veteran had active service in the Republic of Vietnam. 

The Board has considered that the Veteran alleges he was exposed to herbicides in Japan.  A letter was sent to the Veteran in February 2001 requesting information regarding his exposure to chemical defoliants while in the military service.  Although the Veteran has made generalized allegations of his exposure to herbicides in Japan, specific information sufficient for verification purposes has not been provided.  

The Board parenthetically notes that "page 9" of the Veteran's personnel records has been deemed lost.  Moreover, clinical treatment records from the Navy Regional Medical Center in Newport, Rhode Island were not located.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

A letter from the Department of the Navy, dated April 15, 2005, to the Veteran informed him that "page nine of your service record book (Combat History-Expeditions-Awards) is missing.  We cannot verify these awards without that information."  A handwritten note, dated in September 2005 by the Veteran indicates that he was aware these documents were missing.  The Veteran has not provided these records.  

With respect to the treatment records from the Navy Regional Medical Center, a September 2009 memorandum indicated that the RO had requested these records from the National Personnel Records Center (NPRC) and that a request had been sent to the Veteran to submit the records in November 2008.  The RO stated that all procedures to secure these records had been correctly followed and all efforts had been exhausted.  It was noted that further efforts would be futile and that the record was not available.  

The Board finds that the duty to assist in obtaining the Veteran's in-service personnel records and treatment records has been met to the extent possible under the circumstances.

Next, VA examinations and opinions were obtained in November 2006 and April 2011 to address the nature and etiology of the Veteran's low back disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained are more than adequate.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that a VA examination and opinion was not provided as to his claim for service connection for diabetes mellitus on a direct basis.  However, as will be discussed, the Veteran's service treatment records do not reflect complaints or treatment associated with this disorder.  Post-service treatment records do not confirm treatment or complaints associated diabetes mellitus for many years following separation from service.  The Veteran does not argue to the contrary.  Rather, his primary assertion is that he should enjoy the presumption of service connection based on his purported exposure to herbicides.  He has provided no alternative nexus argument.  Thus, given the absence of credible evidence of chronic manifestations of this disorder for many years following separation from service, and no competent evidence of a nexus between service and his claim, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claim.  A remand for a VA examination/opinion is simply not warranted.

In June 2003, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2003 DRO hearing, the issues on appeal were identified.  See DRO Hearing Transcript (T.) at 1.  Also, information was solicited regarding his in-service back problems (2-3).  Moreover, information regarding his alleged in-service herbicide exposure was obtained.  (4-5, 7).  The Veteran additionally submitted various documents and these records were subsequently associated with the claims file.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not been subsequently associated with the claims file.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

Service treatment records reflect that the Veteran sought treatment for his cervical spine on October 31, 1972 following an automobile accident.  He was diagnosed with a cervical strain at that time, x-rays were negative.  However, the Board notes that an x-ray taken a few days earlier (October 25, 1972) noted "projections demonstrate a well rounded smoothly marginated bony fragment lying posterior to the spinous process of C2.  This most likely represents a result of old trauma and no recent fracture. Cervical spine otherwise is unremarkable."  He was treated for a small mass on the back of his neck a few weeks later which was diagnosed as an infected hair.  

The Board notes that the Veteran has testified at both his June 2003 Decision Review Officer (DRO) Hearing and his March 2005 BVA Hearing that he attributed his neck disorder to a motor vehicle accident while stationed at the Newport Naval Base.  See DRO Hearing Transcript (T.) at 2-3.  He stated that the car he was driving in was hit by a dump truck.  See BVA Hearing T. at 4. 

Medical examinations completed in January and October 1973 reflected a normal evaluation of the Veteran's neck and spine.  There is no separation examination of record. 

Following service, the medical evidence does not demonstrate any complaints or treatment referable to his neck until a March 2001 statement.  Treatment records do not note complaints or treatment for a neck disorder until a November 2006 VA examination, over thirty years following separation from service.  Although the Veteran attributes his neck disorder to his in-service motor vehicle accident, 
evidence exists in the claims file which contradicts the Veteran's assertions of continuous neck pain since service.  For example, when the Veteran sought treatment for his lower back in 1975, the first available treatment evidence of record, he made no mention of neck problems at that time. 


Nevertheless, while there is a 30-year gap between discharge and when the available post-service treatment records first reflect complaints of a neck disorder, the weight of the competent evidence of record shows that his currently-diagnosed cervical spine disorder was incurred in active service. 

In November 2006 a VA examiner reviewed the Veteran's claim file and conducted a physical examination of the Veteran.  The examiner noted that based on the Veteran's history and review of his claims file, it was his opinion that the Veteran's cervical degenerative disc disease with mechanical neck pain is most likely caused by or the result of a normal aging process.  The examiner noted that the Veteran had a single report to sick call while in service for a soft tissue injury to his cervical spine.  The examiner stated that the Veteran's current existing degenerative disc disease rests with a normal aging process for a 56-year old individual.  He reflected that the Veteran's post service discharge records following release from the US Marine Corps in 1974 failed to document significant neck pain that would be associated with an injury pattern.  The examiner concluded his opinion stating that the Veteran has a soft tissue injury pattern which is not the cause of his degenerative disc disease.  

A subsequent VA examination was completed in April 2011.  The VA examiner noted that there was an October 25, 1972 service treatment record describing cervical spine x-rays, apparently not available to the caregiver who wrote the October 31, 1972 note, revealing on forms of October 18, 1972, a well-rounded, smoothly marginated body fragment lying posterior to the spinous process of C2.  The VA examiner stated that it was his opinion that the Veteran's cervical spine injury is documented in the service treatment records.  He noted that cervical spine x-rays on current examination reflected an avulsion fracture of the C2 spinous process, so therefore it was at least as likely as not caused by military service.  

The VA examiner concluded his report stating that the Veteran's avlusion fracture of the C2 spinous process was objectively documented and in his opinion was at least as likely as not caused by service.  However, he noted that the Veteran's degenerative disc disease of the cervical spine was most likely the result of normal aging.  This was based on his determination that there was straightening of the cervical spine and anterior spurring of the lower vertebral disk spaces characteristic of normal aging rather than an acute injury.  He noted that anterior spurring was not described in the cervical spine x-rays in the military.  

The VA examiner indicated that he was unable to state the degree the Veteran's cervical spine symptoms are caused by the service-connected C2 spinous process fracture versus cervical degenerative disc disease caused by normal aging without resorting to speculation.  His opinion was based on review of the service treatment records, claims file, physical examination, radiologic studies and his clinical experience.  In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.

In light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service connection claim for a neck disorder is granted. 

Low Back Disorder 

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to a low back disorder or any symptoms reasonably attributed thereto.  

The Board notes that the Veteran has testified that he injured his low back during service in a helicopter accident and subsequently in a motor vehicle accident.  He has dated the helicopter accident to sometime in 1971 while stationed in Okinawa, Japan.  See February 2001 Statement.  As noted above, the service treatment records confirm that the Veteran was involved in a motor vehicle accident in October 1972 while stationed in Newport, Rhode Island.  

While the service treatment records document treatment following the 1972 car accident, treatment following the alleged helicopter accident has not been demonstrated.  Regardless, even if the Board were to assume that both accidents occurred, a January 1973 in-service medical examination, completed following these two in-service incidents, noted a normal clinical evaluation of the Veteran's spine and other musculoskeletal.  Further, a medical examination completed in October 1973 again noted a normal clinical evaluation of the Veteran's spine and other musculoskeletal.  In a report of medical history completed at that time, the Veteran denied ever having had or currently having recurrent back pain.  Although he reported that he had had broken bones, he explained that this was related to a fracture in his arm.  In response to a question asking whether he had had any illness or injury other than that which had already been noted, the Veteran indicated "no."  A separation examination is not of record. 

Next, the Board will consider post-service evidence relating to his low back.  The post-service evidence does not reflect complaints or treatment for a low back disorder until July 1975, when the Veteran sought treatment following a work related accident.  Subsequent treatment records for his back referenced a history of back pain stemming from this work accident.  For example, a February 1980 treatment record associated with back surgery referenced the injury sustained in July 1975 while lifting barrels at work.  Similarly, treatment records dated in 1995, associated with a social security disability claim, reflect complaints by the Veteran of back problems stemming from the 1975 work injury.  The Veteran made no allegations at that time that he had been injured in service.  Such weighs heavily against the Veteran's assertion of experiencing chronic low back pain since service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, if such had been the case, the Board is left to wonder why the Veteran would not report such a crucial medical history.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The objective evidence simply does not reflect continuity of symptomatology.  

The Veteran and his wife have provided statements and testimony asserting continuity of symptoms with respect to this disorder.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There is no dispute that Veteran and his wife are competent to report symptoms of low back pain because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, as noted above, when he sought to establish medical care in July 1975 with respect to his low back, the Veteran did not attribute his low back symptomatology to an in-service injury but rather, attributed it to a post-service work-related accident.  While the Veteran now reports continuous symptomatology related to his back since service, the post-service treatment records contradict these assertions.  

The Board also cannot overlook the fact that the Veteran has displayed a proclivity for fabricating historical events.  For example, he has provided contradictory reports pertaining to a helicopter crash.  He has alternatively claimed that the crash occurred in DaNang and Camp Hansen, which is in Japan.  Reference is also made to a June 2009 VA cardiology record wherein the Veteran reported that he had suffered a through-and-through gunshot wound to the neck and was the recipient of 5 Purple Heart medals.  Such is not borne out in the service treatment or personnel records.  Indeed, no such history of injury or commendation was reported by the Veteran when he testified before the undersigned in 2005.  Even then, the undersigned found the Veteran's testimony to be questionable.   See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").   Put another way, given his tendency to provide misleading testimony in one aspect of his claim, the Board finds no reason to believe that he would be less willing to take similar action on other aspects of his appeal.  His assertion of experiencing chronic low back problems since service is simply found to be incredible.

Accordingly, the Board finds the Veteran and his wife's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 


Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty.    

To that end, the Board has considered November 2006 and April 2011 VA examinations undertaken to specifically address the Veteran's low back disorder claim.  The November 2006 VA examiner considered the Veteran's claims file and additionally considered the Veteran's past medical history, past treatment history, and subjective complaints.  The VA examiner also completed a musculoskeletal examination of the Veteran.  

The VA examiner opined that based on the Veteran's history, which included a report by the Veteran of both an in-service helicopter crash and motor vehicle accident, a review of his claims file and his examination, the Veteran's lumbar degenerative disc disease was caused by or a result of a Workers' Compensation lifting injury post service.  The VA examiner noted that the Veteran's service treatment records were silent for significant report to sick call for a low back disorder and it was his opinion that the Veteran's current existing lumbar degenerative disc disease, mechanical back pain and right lower extremity radiculopathy, was consistent with the lifting injury in civilian life and a subsequent progression with laminectomies and subsequent fusion.  Rationales consistent with the record were provided. 

A subsequent April 2011 VA examination once again considered the Veteran's claim for a low back disorder.  The VA examiner considered the Veteran's claims file, medical history and conducted a thorough examination.  Based on his review of the record and examination he determined that he was unable to resolve the question of whether or not the Veteran's lumbar spine disorder and subsequent surgeries were caused by military service without objective documentation of the injuries in the military.  His opinion was based on review of the service treatment records, claims file, physical examination, radiologic studies and his own clinical experience. 

The Board finds that the November 2006 and April 2011 VA examinations and opinions are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file.  They interviewed the Veteran and duly considered his lay history.  A physical examination was also conducted.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board has also considered the Veteran and his wife's statements asserting a nexus between his currently-diagnosed low back disorder, and active duty service.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disorder and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service low back pain as well as his current symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service low back pain and his current disorder.  In contrast, the November 2006 and April 2011 VA examiners reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the November 2006 and April 2011 VA examiners' opinions are the most probative evidence of record.  The Board must also again point out that the Veteran's overall credibility is at best questionable.  As such, the preponderance of the evidence weighs against a finding that the Veteran's low back disorder is due to any event or injury in service. As such, the appeal is denied.

Diabetes Mellitus

The Veteran is claiming service connection for diabetes mellitus, to include as secondary to herbicide exposure.  Specifically, he testified that when he arrived in Iwakuni, Japan in April 1971, his unit, MAG-12 (Marine Aircraft Group-12), had not yet arrived, so he was temporarily assigned duty (TAD) to the 3rd Battalion, 1st Marines in Da Nang, Vietnam.  He reported that the unit was moving out, so he was transferred to 1st Battalion, 1st Marines.  Later in April 1971, he returned to Iwakuni and rejoined his unit, MAG-12, and that they remained in Japan for a few weeks before returning to Da Nang.  See BVA Hearing T. at 11.   The Veteran testified that he also served at other air bases in Vietnam, including Chu Lai and Bien Hoa, before departing Vietnam in February 1972.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

Service personnel records show that the Veteran arrived in Iwakuni, Japan on April 9, 1971, and was assigned to Marine Air Base Squadron-12 (MABS-12), Marine Aircraft Group-12 (MAG-12), on April 10, 1971.  His primary duty was that of a crash crewmen.  The personnel records showed that he was assigned to the same unit for his entire tour of duty overseas, though his primary duty assignment was changed to that of a Log Clerk on November 5, 1971.  Contrary to his assertions regarding several periods of TAD, the service records showed that he had only one TAD; from November 13, to December 11, 1971.  See November 4, 2010 letter from Department of the Navy, Manpower Management Support Branch.  Although the records do not indicate the reason for the one TAD, the Veteran testified, and the records confirm, that he had four weeks of training at NCO Leadership School in Okinawa in 1971.  The Veteran testified that he could not recall the specific dates of his NCO schooling, but believed that it was around the time that he made Corporal.  See BVA Hearing T. at 16.  The service records showed that the Veteran was promoted to Corporal on November 1, 1971, and that the effective date of his promotion was November 30, 1971.  Thus, it would appear that the Veteran's only period of TAD from his unit in Japan was for NCO training.  In sum, the service personnel records do not show any period of TAD to another unit or any period of service in Vietnam.  

Further, declassified historical records, obtained as a consequence of the Board's previous Remands to corroborate the Veteran's alleged history of service in Vietnam, show that the 1st Marine Aircraft Wing (1st MAW) was redeployed from Vietnam to Iwakuni in November 1969 with the specific task of conducting air operations from outside Vietnam.  The records showed that MAG-12 redeployed from Chu Lai, Vietnam to Iwakuni in February 1970.  Additional Command Chronology records showed that MAG-12 was involved in various training activities and air support operations from Iwakuni in April, May, and June 1971, but do not show any redeployment to Vietnam.  

Records obtained from the National Archives and Records Administration (NARA), reflect that MABS-12 was stationed in Iwakuni, Japan between January 1, 1971 to June 30, 1972.  Records do not demonstrate that MABS-12 was located in Bien Hoa, Republic of Vietnam until May 18, 1972.  Personnel records clearly demonstrate that the Veteran was transferred to the Marine Barracks Naval Base, Newport, Rhode Island on March 27, 1972. 

Also of records are Leave and Earning Statements (LES) covering the period between March 1971 and March 1972.  Documentation in the file indicates that a review of these documents by personnel at the Defense Finance and Accounting Service (DFAS) reflected that the LES did not reflect service in Vietnam.  The Board therefore finds that this evidence does not provide any probative information that the Veteran served in Vietnam.  Indeed, had the Veteran been stationed in Vietnam as he alleges, the Board is left to wonder why he would have not to receive the appropriate pay, especially having been newly married.

The Board has considered the copy of an internet report received from the Veteran in May 2005, to the effect that his unit, MAG-12 was redeployed to Vietnam in May 1971.  The Board has additionally considered a newspaper article announcing the Veteran marriage and reflecting that the Veteran would be leaving for special intensive helicopter training at Camp Pendleton, followed by a thirteen month tour of duty in Vietnam.  Consideration has also been given to a letter the Veteran purportedly wrote to his Mom in February 1972.  At the end the Veteran writes "Goodby Nam." 

However, as the internet article, the marriage announcement, and his letter are inconsistent with the official military records, the Board declines to place any probative value on the unofficial sources.  

Indeed, the internet report/article is generated from a non-governmental information site (globalsecurity.org), which appears to be primarily based on user supplied information.  The newspaper article does appear to be authentic.  Nonetheless, information provided in the article could very well have been superseded by a change in orders.  The letter from the Veteran to his mother merely intimates his presence in Vietnam.   

The Board has also considered the letter from a retired Sergeant Major, dated in March 2005.  However, contrary to the Veteran's assertions, the letter does not offer any probative evidence which would tend to confirm his claim that he served in Vietnam.  The Sergeant Major did not offer any first hand information that the Veteran served in Vietnam, and indicated only that the Veteran was assigned to his unit in Newport Rhode Island "after completing his tour of duty in Vietnam."  The Sergeant Major did not claim that he served with the Veteran in Vietnam nor did he provide any specific information showing actual knowledge that the Veteran was in Vietnam.  Moreover, photos located in the claims file do not clearly reflect that the Veteran ever set foot in Vietnam. 

The Board has further considered the copy of the letter from the Veteran's father to his mother and the envelope with the Veteran's APO address.  However, neither document provided any competent evidence that the Veteran served in Vietnam.  His father's letter merely mentioned that he (the father) was in Vietnam and that he was glad to hear that the Veteran was returning home.  He made no indication at that time that the Veteran was returning from Vietnam.  The Veteran's APO address is documented in his service personnel records as the mailing address for his unit in Japan.  

Consideration has also been given to the testimony provided by the Veteran during his March 2005 BVA hearing.  Again, coupled with other instances that demonstrate his tendency to portray inaccurate historical events, the undersigned found his veracity to be questionable.  

Turning to the question of service connection for diabetes mellitus by way of presumption of exposure to herbicides, the law is clear that the individual must have served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2011).  The totality of the evidence weighs against such service.  The Board does not find the evidence sufficient to show that the Veteran had active service in Vietnam.  While the Veteran and his wife contend that he served in Vietnam and was exposed to herbicides, he has not provided any competent and credible evidence to support his assertions.  Indeed, in light of the substantial negative historical evidence discussed above as well as his dubious testimony, the Board does not find the Veteran's assertion of serving in Vietnam to be credible.  There can be no basis to grant service connection based on presumption of exposure to herbicides.

Moreover, although the Veteran has provided vague assertions that he was exposed to herbicides in Japan.  He has not provided specific details including the dates, places and times this exposure occurred.  The Veteran did not respond to a February 2001 letter from the requesting additional information regarding his alleged exposure in Japan.

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service, as will be discussed below. 

In this regard, the Board notes that the Veteran's service treatment records are negative for any findings or diagnosis of diabetes mellitus.  There are no indications of any signs, symptoms or manifestations of diabetes mellitus within the first year following his separation from service in February 1974.  VA medical records show that the Veteran had elevated blood sugar levels in October 2001, and was on glyburide.  A diagnosis of adult onset diabetes mellitus was first shown on a VA progress note April 2002, more than 28 years after service separation.  The Veteran does not argue the contrary.  Therefore, service connection is not warranted on a direct or presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board has considered the Veterans assertions that his diabetes mellitus is related to his active service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes to active duty.  Specifically, none of the competent evidence establishes a relationship between this disorder and active duty service; and, no treating professional has suggested such a conclusion. 

Although the Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed diabetes mellitus and active duty service, aside from his contention that his diabetes mellitus is a result of his in-service exposure to Agent Orange, he has not posited any alternate theory for the cause of his diabetes mellitus.  

In this regard, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

As there is no competent medical evidence of record suggesting a connection between the Veteran's diabetes mellitus and his active service, other than to herbicides, which again has not been established, and no evidence of any manifestations or symptoms attributable to diabetes mellitus during service or until many years after his discharge from service, the Board finds no basis to grant service connection.  The appeal is denied.  

ORDER

Service connection for a neck disorder is granted.

Service connection for a low back disorder is denied.  

Service connection for diabetes mellitus, to include as secondary to Agent Orange exposure, is denied.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Hip Disorder-  The Board has reviewed an April 2011 hip examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, the April 2011 VA examiner initially concluded that there was no objective documentation of the Veteran having had either a left or right hip injury in the military.  Moreover, he noted that as his lumbar spine disorder could not be objectively documented as being the result of military service, the Veteran's left hip disorder could not be objectively documented as being the result of military service.  The VA examiner then contradictorily states that the Veteran's left hip disorder is the result of injury in the military or the result of the lumbar spine disorder.  Such appears to have been a typographical error.  However, the fact remains that the contradiction exists.  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Thus, on remand, an addendum should be obtained to properly address the Veteran's hip disability claim.  

Acquired Psychiatric Disorder-  The Board has reviewed an April 2011 VA examination undertaken to address the Veteran's acquired psychiatric disorder service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Barr v. Nicholson.  

Although the VA examiner concluded that the Veteran did not meet the criteria for PTSD and indicated that it was less likely as not that the depressive disorder the Veteran has is related to his military experience, he noted that the Veteran has suffered from a number of serious medical conditions since his discharge that contribute to the depression.  The VA examiner did not clearly specify which "medical conditions" have contributed to his depression.  Pursuant to this opinion, the Veteran is now service-connected for his cervical spine.  As such, the Board requests that the VA examiner specify whether any of the Veteran's service-connected disabilities caused or aggravated the Veteran's current psychiatric disorder.  Moreover, the Board notes that the VA examiner incorrectly assumed that the Veteran served in Vietnam and had combat experience.  As noted above, the weight of the evidence does not reflect that the Veteran ever served in Vietnam. 

Thus, on remand, the Veteran should be accorded an additional pertinent VA examination.  

Manlincon -  The Board notes that a September 2010 rating decision denied service connection for blockage in the heart, bilateral refractive error and presbyopia/dry eye/cataracts/diabetes with no diabetic retinopathy, a stroke and left foot paralyzed. Thereafter, in January 2011, the Veteran entered a notice of disagreement as to the September 2010 rating decision, and further requested that a hearing be scheduled between the Veteran's attorney and a Decision Review Officer (DRO). 

The Board finds that the January 2011 communication is a notice of disagreement as to the September 2010 rating decision.  See 38 C.F.R. § 20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete inpatient and outpatient treatment records from the Gainesville and Orlando VA medical centers since November 2010.

2.  Return the Veteran's claims file to the examiner who conducted his VA examination in April 2011, or to a qualified medical professional if the April 2011 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hip disorder, had its onset during the Veteran's active service or is otherwise causally related to his service, to include in-service helicopter or motor vehicle accidents. 

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  Return the Veteran's claims file to the examiner(s) who conducted his VA examination in April 2011, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

a) The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder is caused by, or aggravated by, his service-connected neck disorder, or is at least as likely as not (a 50 percent probability or greater) casually related to service.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

b) If the April 2011 VA examiner is available he should additionally comment as to what "serious medical conditions" have contributed to the Veteran's depression.

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

4.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

5.  A statement of the case, containing all applicable laws and regulations, on the issues of service connection for blockage in the heart, bilateral refractive error and presbyopia/dry eye/cataracts/diabetes with no diabetic retinopathy, a stroke and left foot paralyzed must be issued.  Additionally a hearing with a DRO should be scheduled. 

The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


